DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 04/20/2022.  Claims 1, 4 and 8 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-10 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Singh has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US. Pub. No. 2004/0004681, hereinafter “Ozawa”) in view of Cok et al. (US. Pub. No. 2014/0110040, hereinafter “Cok”), further in view of Singh et al. (US. Pub. No. 2012/0169910, hereinafter “Singh”). 
As to claim 1, (currently amended) Ozawa discloses a viewing angle control device [figure 2, “18” and “20”] comprising a plurality of first polarizing portions [figure 2, the parts that change the polarization of the light] and a plurality of transmissive portions [figure 2, the transmissive space between the polarization parts], wherein
the plurality of first polarizing portions are arranged along a first direction [figure 2, the plurality of first polarizing portions are arranged along a lateral direction].
Ozawa does not disclose the plurality of first polarizing portions extend in a second direction, wherein the plurality of first polarizing portions have a first transmission axis, and the first transmission axis is parallel to the second direction, and
the plurality of transmissive portions and the plurality of first polarizing portions are alternately arranged, wherein each of the first polarizing portions has a width in the first direction and a height in a direction perpendicular to the first direction and the second direction, and a ratio of the height to the width of each of the first polarizing portions is greater than 1.
Cok teaches a viewing angle control device [figures 1 and 3, “5” comprises a plurality of first micro portions “24”] comprising a plurality of first micro portions extend in a second direction [figure 3, “24” extends in a second direction], and
the plurality of transmissive portions and the plurality of first micro portions are alternately arranged [figure 3, the micro portions “24” and the spacing (transmissive portions) are alternately arranged], wherein each of the first micro portions has a width in a first direction [figure 1, “24” has a width “W”] and a height in a direction perpendicular to the first direction and the second direction [figure 1, “24” has a height “D” in a direction perpendicular to the first direction and the second direction], and a ratio of the height to the width of each of the first micro portions is greater than 1 [figure 1, “D” is greater than width “W”, abstract].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the viewing angle control device of Ozawa  to have the plurality of first polarizing portions extend in a second direction, and the plurality of transmissive portions and the plurality of first polarizing portions are alternately arranged, wherein each of the first polarizing portions has a width in the first direction and a height in a direction perpendicular to the first direction and the second direction, and a ratio of the height to the width of each of the first polarizing portions is greater than 1, as taught by Cok, in order to increase the transparency of the viewing angle control device in the height dimension (Cok, paragraph 4).
Ozawa, as modified by Cok, does not disclose wherein the plurality of first polarizing portions have a first transmission axis, and the first transmission axis is parallel to the second direction.
Singh teaches a viewing angle control device [figure 1, “100”] wherein a plurality of first polarizing portions have a first transmission axis [figure 2A, a plurality of first polarizing portions “14A” have a vertical transmission axis], and the first transmission axis is parallel to a second direction [figure 2A, vertical transmission axis is parallel to the vertical direction].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the viewing angle control device of Ozawa  to have a plurality of first polarizing portions with a first transmission axis, and the first transmission axis is parallel to a second direction, as taught by Singh, in order to obtain a polarization image with high resolution (Singh, paragraph 23).
As to claim 3, (original) Ozawa, as modified by Cok and Singh, discloses the viewing angle control device according to claim 1, further comprising:
a plurality of second polarizing portions [Cok, figure 7, “23B”], wherein the plurality of second polarizing portions and the plurality of transmissive portions are alternately arranged along the second direction [Cok, figure 7, “23B” and the spacing are alternately arranged along the vertical direction], and the plurality of second polarizing portions extend in the first direction [Cok, figure 7, “23B” extend in the lateral direction]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 4, (currently amended) Ozawa, as modified by Cok and Singh, discloses the viewing angle control device according to claim 3, wherein of second polarizing portions have a second transmission axis [Ozawa, figure 8, “120” quarter-wave plate], and the first transmission axis is parallel to the second transmission axis [Ozawa, figure 8, both shift the phase by a quarter wavelength].
As to claim 5, (original) Ozawa, as modified by Cok and Singh, discloses the viewing angle control device according to claim 1, wherein the viewing angle control device has a light entrance surface, each of the first polarizing portions has a plurality of polarizing patterns, and orthographic projections of the plurality of polarizing patterns on the light entrance surface overlap each other [Ozawa, figure 2, first polarizing portions with patterns “18” and “20”, orthographic projections of “18” and “20” overlap each other].
As to claim 8, (currently amended) Ozawa discloses a display apparatus [abstract, liquid crystal display device] comprising a viewing angle control device [figure 2, “18” and “20”] and a display panel [figure 2, display panel “14” and “36”], wherein 
the viewing angle control device comprises a plurality of first polarizing portions [figure 2, the parts that change the polarization of the light] and a plurality of transmissive portions [figure 2, the transmissive space between the polarization parts], wherein 
the plurality of first polarizing portions are arranged along a first direction [figure 2, the plurality of first polarizing portions are arranged along a lateral direction], and 
the display panel overlaps the viewing angle control device, and the display panel is provided with a polarizer on one side facing the viewing angle control device [figure 2, “36” on one side facing “20”], wherein the plurality of first polarizing portions have a first transmission axis [figure 2, first transmission axis of “20” and “18”], the polarizer has a second transmission axis [figure 2, second transmission axis]. 
Ozawa does not disclose the plurality of first polarizing portions extend in a second direction, and 
the plurality of transmissive portions and the plurality of first polarizing portions are alternately arranged, wherein each of the first polarizing portions has a width in the first direction and a height in a direction perpendicular to the first direction and the second direction, and a ratio of the height to the width of each of the first polarizing portions is greater than 1, and
the first transmission axis is parallel to the second direction, the polarizer has a second transmission axis, and the first transmission axis is perpendicular to the second transmission axis.
Cok teaches a viewing angle control device [figures 1 and 3, “5” comprises a plurality of first micro portions “24”] comprising a plurality of first micro portions extend in a second direction [figure 3, “24” extends in a second direction], and
the plurality of transmissive portions and the plurality of first micro portions are alternately arranged [figure 3, the micro portions “24” and the spacing (transmissive portions) are alternately arranged], wherein each of the first micro portions has a width in a first direction [figure 1, “24” has a width “W”] and a height in a direction perpendicular to the first direction and the second direction [figure 1, “24” has a height “D” in a direction perpendicular to the first direction and the second direction], and a ratio of the height to the width of each of the first micro portions is greater than 1 [figure 1, “D” is greater than width “W”, abstract].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the viewing angle control device of Ozawa  to have the plurality of first polarizing portions extend in a second direction, and the plurality of transmissive portions and the plurality of first polarizing portions are alternately arranged, wherein each of the first polarizing portions has a width in the first direction and a height in a direction perpendicular to the first direction and the second direction, and a ratio of the height to the width of each of the first polarizing portions is greater than 1, as taught by Cok, in order to increase the transparency of the viewing angle control device in the height dimension (Cok, paragraph 4).
Ozawa, as modified by Cok, does not disclose the first transmission axis is parallel to the second direction, the polarizer has a second transmission axis, and the first transmission axis is perpendicular to the second transmission axis.
Singh teaches a viewing angle control device [figure 1, “100”] wherein a first transmission axis is parallel to a second direction [figure 2A, a plurality of first polarizing portions “14A” have a vertical transmission axis, vertical transmission axis is parallel to the vertical direction], a polarizer has a second transmission axis, and the first transmission axis is perpendicular to the second transmission axis [figure 2A, polarizer “14” has a second transmission axis “14C”, “14A” is perpendicular to “14C”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the viewing angle control device of Ozawa  to have the first transmission axis parallel to the second direction, the polarizer has a second transmission axis, and the first transmission axis is perpendicular to the second transmission axis, as taught by Singh, in order to obtain a polarization image with high resolution (Singh, paragraph 23).
As to claim 9, (original) Ozawa, as modified by Cok and Singh, discloses the display apparatus according to claim 8, further comprising: 
an electrically controlled viewing angle switch device [Ozawa, figures 2-3, “16”, “32” and “23” overlapping viewing angle control device “18” and “20” and located between “18” and “20” and display panel “14” and “36”] overlapping the viewing angle control device and located between the display panel and the viewing angle control device, wherein the electrically controlled viewing angle switch device comprises a liquid crystal layer [Ozawa, figure 3, liquid crystal layer “16”] and at least two electrode layers disposed on two opposite sides of the liquid crystal layer [figure 3, electrodes “32” and “23” disposed on two opposite sides of “16”] or at least one electrode layer disposed on one side of the liquid crystal layer.
As to claim 10, (original) Ozawa, as modified by Cok and Singh, discloses the display apparatus according to claim 9, wherein the liquid crystal layer comprises a twisted nematic liquid crystal [Ozawa, figure 2, paragraph 34, liquid crystal layer are twisted, paragraph 35, the transmissive display is a TN display], and an absolute value of a voltage difference between the electrode layers is greater than 0 V [Ozawa, paragraph 19, with one of a selective voltage applied or non-selective voltage applied (greater than 0 V)].
Ozawa, as modified by Cok and Singh, discloses the claimed invention except for the absolute value of a voltage difference between the electrode layers is less than a maximum operating voltage difference of the liquid crystal layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the absolute value of a voltage difference between the electrode layers less than a maximum operating voltage difference of the liquid crystal layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Cok, further in view of Singh, as applied to claim 1 above, further in view of Kawanishi et al. (US. Pub. No. 2004/0233350, hereinafter “Kawanishi”). 
As to claim 2, (original) Ozawa, as modified by Cok and Singh, discloses the viewing angle control device according to claim 1.
Ozawa, as modified by Cok and Singh, does not disclose a difference in a refractive index between the first polarizing portion and the transmissive portion in a wavelength range of 400 nm to 700 nm is less than 0.3.
Kawanishi teaches a difference in a refractive index between a first polarizing portion and a transmissive portion in a wavelength range of 400 nm to 700 nm is less than 0.3 [paragraph 21, the difference in the refractive index of the light-transmitting fine particles and that of the light-transmitting resin is from 0.02 to 0.15, paragraph 179, the wavelength of visible ray, which is the value in the range of from 450 to 650 nm].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the viewing angle control device of Ozawa  to have a difference in a refractive index between the first polarizing portion and the transmissive portion in a wavelength range of 400 nm to 700 nm less than 0.3, as taught by Kawanishi, in order to provide a polarizing plate capable of providing a liquid crystal display which is widened in the angle of visibility, hardly accompanied by thickening of the thickness of a liquid crystal panel, lowering of contrast due to variation of a visual angle, gradation reverse, etc. (Kawanishi, paragraph 7).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Cok, further in view of Singh, as applied to claim 1 above, further in view of Lauters et al. (US. Pub. No. 2015/0009563, hereinafter “Lauters”). 
As to claim 6, (original) Ozawa, as modified by Cok and Singh, discloses the viewing angle control device according to claim 5.
 Ozawa, as modified by Cok and Singh, does not disclose wherein areas of the orthographic projections of the plurality of polarizing patterns on the light entrance surface gradually increase or gradually decrease in a direction away from the light entrance surface.
Lauters teaches areas of an orthographic projections of a plurality of patterns on a light entrance surface gradually increase or gradually decrease in a direction away from the light entrance surface [figure 1, areas of the orthographic projections of patterns “210” gradually increase in the direction away from the light entrance surface].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the viewing angle control device of Ozawa  to have the areas of the orthographic projections of the plurality of polarizing patterns on the light entrance surface gradually increase or gradually decrease in a direction away from the light entrance surface, as taught by Lauters, in order to heighten privacy (Lauters, paragraph 20).
As to claim 7, (original) Ozawa, as modified by Cok and Singh, discloses the viewing angle control device according to claim 1, wherein the viewing angle control device has a light entrance surface, wherein the plurality of first polarizing portions have a first surface and a second surface which are not covered by the plurality of transmissive portions [Ozawa, figure 2, the top and bottom surfaces of “20” which are not covered by the spacing portions].
Ozawa, as modified by Cok and Singh, does not disclose orthographic projections of the first surface and the second surface, which are opposite to each other, on the light entrance surface do not completely overlap each other [figure 1, orthographic projections of the top and bottom surfaces of “210” do not completely overlap each other].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the viewing angle control device of Ozawa  to have orthographic projections of the first surface and the second surface, which are opposite to each other, on the light entrance surface do not completely overlap each other, as taught by Lauters, in order to heighten privacy (Lauters, paragraph 20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622